Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/24/2021 has been fully considered. Claim 1 was amended. Claims 8-10 were cancelled. Claims 1-7 and 11-12 have been examined on the merits. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7  is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lockhart (US 5,241,710). The device of Lockhart discloses,
With respect to claim 1, An undergarment having a removable crotch portion formed from one or more fabric materials, comprising:

a front panel (16) having a width extending from a first side to a second side (Figure 1) and also having an upper edge (at the upper most portion) and a lower edge (near element 54, figure 1), and also having fastening means (54) disposed at the lower edge;

a rear panel (18) having a second width extending from a first side to a second side (Figure 2) , and also having an upper edge (uppermost edge) and a lower edge (near element 54, figure 2), the first and second sides (see sides of 16, 18) of the front and rear panels joined at their respective upper edges to define a waist opening (Figures 1 and 2, see upper edges forming a circular waist opening)  and a portion of a right leg opening and a portion of a left leg opening (L1, L2) , the rear panel also having a lower edge with fastening means disposed on the lower edge (54);

a removeable crotch portion (20)  having an upper end and a lower end (52, 50), the upper and lower ends including fastening means (22, 24) disposed thereon to engage the fastening means disposed on the lower edges of the front and rear panels such that, when fastened to the front and rear panels, the removeable crotch portion defines a remaining portion of the right leg opening  and a remaining portion of the left leg opening (Figures 1-3, near element 23 forms a remaining portion of the leg opening), the removable crotch portion having a pocket (60) defined by an inner layer of fabric (36)and an outer layer of fabric (28); and

an opening in a surface of the removeable crotch portion (62), the opening in communication with the pocket (Figure 5). 

With respect to claim 2, wherein the pocket is held in a closed position when the removeable crotch portion is removably attached to the front and rear panels by tension applied to the removeable crotch portion when the undergarment is worn by a user. The prior art of Lockhart meets the structure recited by applicant and therefore is interpreted as being capable of peforming in the manner recited by applicant, and that the tension applied to the fastening elements would hold the pocket in a closed position as claimed (see MPEP 2114).

With respect to claim 3, wherein the fastening means includes a male snap portion and a female snap portion (Column 3, lines 34)

With respect to claim 4, wherein the fastening means includes a hook portion and a loop portion (Column 3, lines 34). 

With respect to claim 5, wherein the pocket (60) is defined by three closed sides and one open side (left, right, bottom).

With respect to claim 6, wherein an absorbent material may be inserted into the pocket through the open side of the pocket. The device is capable for use to insert an absorbent material into the opening of the pocket and therefore meets the functional language recited, see MPEP 2114. 
With respect to claim 7, wherein the opening (60) is disposed on an inner surface of the inner layer, and an absorbent material (70) may be inserted into the pocket through the opening. It is noted that the claim as recited, and as shown, requires that the opening be located on the inner surface not “in” the inner surface. The device of Lockhart shows and opening that is located on the inner surface and therefore meets the claim and recited and the invention as shown and disclosed. 



Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart in view of Silverstein (US 3,852,828). The device of Lockhart substantially discloses the claimed invention but is lacking a decorative portion and elastic. 
The device of Silverstein discloses,  with respect to claim 11, a decorative portion disposed on the waist opening defined by the upper edges of the front and rear panels (See scalloped decorative edge, Figure 1). 

With respect to claim 12 , further comprising a first elastic portion and a second elastic portion, the first elastic portion disposed at an edge of the right leg opening and at an edge of the left leg opening (Column 3, lines 40-42). 

	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed in order to provide a comfortable fit and a pleasing aesthetic. 

Response to Arguments
Applicant's arguments filed on 12/24/2021 have been fully considered but they are not persuasive. 
The drawing objections with respect to claims 8-10 have been obviated.  Applicants arguments with respect to the decorative element are persuasive (although response calls this element 5, it is 15 in the specification. The drawing objection has been removed. 
The 112nd paragraph rejection has been obviated as claims 9-10 are cancelled. 
	Applicant argues that the prior art fails to show that the upper edges of the first and second sides are joined to define a waist opening. The prior art shows front and rear having first and second side edges that are joined. The claims do not require a mechanical fastening, only that the panels be joined. The side edges joined at their upper edges also for at least a portion of the leg openings, see figure 1, where the side portions form at least a portion of the leg openings L1 and L2. 
	Applicant further argues that Lockhart fails to disclose when the fastened to the front and rear panel, the crotch panel defines a remaining portion of the right and left leg openings. Applicant suggest that the language “the removable crotch section is located between the two leg openings”. However, when the crotch section is missing at least portion of the leg opening is also missing, along edge 23.  Calling the remaining portions L1, and L2 leg openings does not require the structure to fully encircle the leg or form the entire leg opening.  Applicant states that Figure 1, shows that element 20, is removed L1 and L2  are completed. This is not shown in Figure 1. Crotch section 20 is removable in its entirety (Column 2, lines 60-65) and is centrally located between the leg openings, and at the crotch.  When looking downward into the waist opening, when the crotch panel is secured in place, the edge near element 23 would complete the circular opening forming the leg openings. The device is taught as a two piece panty, with one of the pieces (20) being removable.  When the upper ends are joins, the curvilinear edges would conform to the leg and therefore provide leg openings. The prior art meets the limitations as recited by applicant when interpreted in the broadest reasonable sense, and therefore meets the language as recited by applicant. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732